Exhibit 10.1

 

AMENDED AND RESTATED EMPLOYMENT AND NONCOMPETITION AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT AND NONCOMPETITION AGREEMENT (“Agreement”)
is made as of the 10th day of February, 2016 (the “Execution Date”), to be
effective January 18, 2016, between Marc Holliday (“Executive”) and SL Green
Realty Corp., a Maryland corporation with its principal place of business at 420
Lexington Avenue, New York, New York 10170 (the “Employer”), and amends in its
entirety and completely restates that certain amended and restated employment
agreement between Executive and the Employer dated as of September 12, 2013, as
amended (the “Prior Agreement”).

 

1.     Term.  The term of this Agreement shall commence on January 18, 2016 and,
unless earlier terminated as provided in Section 6 below, shall terminate on
January 17, 2019 (the “Current Term”); provided, however, that Sections 4 and 8
(and any enforcement or other procedural provisions hereof affecting Sections 4
and 8) hereof shall survive the termination of this Agreement as provided
therein.  Executive will provide written notice to the Employer (a “Non-Renewal
Notice”) on or before September 15, 2018 in the event that Executive does not
intend, on or before the expiration of the Current Term, to enter into a
new/extended employment agreement with the Employer pursuant to which Executive
will remain employed by the Employer in the same position and performing the
same duties as set forth herein for at least one year following the expiration
of the Current Term.  If Executive delivers a Non-Renewal Notice on or before
September 15, 2018, then the Employer, at its sole option and discretion, may
extend the Current Term by 120 days, upon written notice to Executive on or
before October 15, 2018.  If Executive does not deliver a Non-Renewal Notice on
or before September 15, 2018 and has not entered into a new/extended employment
agreement with the Employer on or before December 31, 2018, then the Employer,
at its sole option and discretion, may extend the Current Term by 225 days, upon
written notice to Executive on or before the expiration of the Current Term. 
The 120-day or 225-day extension period, as applicable, is herein referred to as
the “Extension Period.”  In addition, in the event that a Change-in-Control
occurs within 18 months prior to the scheduled expiration of the Current Term,
Executive may elect, by written notice to the Employer within 30 days after the
Change-in-Control, to extend the expiration of the Current Term until the date
that is 18 months after such Change-in-Control. The period of Executive’s
employment hereunder consisting of the Current Term (as extended in the event of
the Change-in-Control, if applicable) and the Extension Period, if any, is
herein referred to as the “Employment Period.”

 

2.     Employment and Duties.

 

(a)   Duties.  During the Employment Period, Executive shall be employed in the
business of the Employer and its affiliates.  Executive shall serve the Employer
as a senior corporate executive and shall have the title of Chief Executive
Officer (“CEO”) of the Employer and, for so long as so elected, member of the
Board of Directors of the Employer (the “Board”).  Executive, as CEO, shall be
principally responsible for all decision-making with respect to the Employer
(including with respect to the hiring and dismissal of subordinate executives),
subject to supervision in the ordinary course by the Chairman of the Board
(“Chairman”) or by the Board, it being expressly understood and agreed that
Executive will consult frequently with the Chairman and that the Chairman may
take an active role in working with Executive to develop the policies of the
Employer.  Executive’s duties and authority shall be as further set forth in the
By-laws of the Employer and as otherwise established from time to time by the
Board, but in all events such duties shall be commensurate with his position as
CEO of the Employer.

 

--------------------------------------------------------------------------------


 

(b)   Best Efforts.  Executive agrees to his employment as described in this
Section 2 and agrees to devote substantially all of his business time and
efforts to the performance of his duties under this Agreement, except as
otherwise approved by the Board; provided, however, that nothing herein shall be
interpreted to preclude Executive, so long as there is no material interference
with his duties hereunder, from (i) participating as an officer or director of,
or advisor to, any charitable or other tax-exempt organizations or otherwise
engaging in charitable, fraternal or trade group activities; (ii) investing and
managing his assets as an investor in other entities or business ventures;
provided that he performs no management or similar role (or, in the case of
investments other than those in entities or business ventures engaged in the
Business (as defined in Section 8), he performs a management role comparable to
the role that a significant partner would have, but performs no day-to-day
management or similar role) with respect to such entities or ventures and such
investment does not violate Section 8 hereof; and provided, further, that, in
any case in which another party involved in the investment has a material
business relationship with the Employer, Executive shall give prior written
notice thereof to the Board; or (iii) serving as a member of the board of
directors of a for-profit corporation with the approval of the Board.

 

(c)   Travel.  In performing his duties hereunder, Executive shall be available
for all reasonable travel as the needs of the Employer’s business may require. 
Executive shall be based in New York City or Westchester County, or within 25
miles of Manhattan but not in New Jersey or Long Island.

 

3.     Compensation and Benefits.  In consideration of Executive’s services
hereunder, the Employer shall compensate Executive as provided in this
Agreement.

 

(a)   Base Salary.  The Employer shall pay Executive an aggregate minimum annual
salary at the rate of $1,350,000 per annum during the Employment Period (“Base
Salary”).  Base Salary shall be payable bi-weekly in accordance with the
Employer’s normal business practices and shall be reviewed by the Board or
Compensation Committee of the Board at least annually.  In no event shall
Executive’s Base Salary in effect at a particular time be reduced without his
prior written consent.  Notwithstanding the foregoing, all payments of Extension
Period Salary under the Prior Agreement during the Current Term shall be
credited as payments of Base Salary hereunder and the remaining bi-weekly
installments of Base Salary owed during the first 12 months of the Current Term
shall be reduced accordingly.

 

(b)   Incentive Compensation.

 

(i)            Formulaic Annual Cash Bonus. With respect to fiscal year 2016 and
thereafter during the Employment Period, Executive will be eligible to
participate in a formulaic annual cash bonus program allowing Executive to earn
up to three (3) times Executive’s Base Salary for such fiscal year based on the
achievement of specific goals established in advance by the Compensation
Committee of the Board, in its sole discretion. Executive will be entitled to
receive such annual cash bonuses, if any, as are earned pursuant to such program
in accordance with the terms thereof. Executive will be entitled to elect, on or
before the last day of each fiscal year, to receive equity in lieu of cash with
respect to annual cash bonuses to be earned for the fiscal year following such
election, provided that the form of equity and any formula for determination of
the

 

2

--------------------------------------------------------------------------------


 

amounts of equity received in lieu of cash shall be determined by the
Compensation Committee, in its sole discretion.

 

(ii)           Annual Equity Bonus. Executive shall be eligible to receive, upon
approval of the Board or Compensation Committee of the Board, such annual equity
bonuses as the Employer, in its sole discretion, may deem appropriate to reward
Executive for job performance, which may be payable upon the achievement of
specific goals established in advance by the Compensation Committee of the Board
or may be discretionary.

 

(iii)          Outperformance Plans. Executive shall be entitled to receive an
award allocation in any future outperformance plan that the Employer implements
during the Employment Period at an allocation rate of no less than 24% (other
than an award allocation in connection with the SL Green Realty Corp. 2014
Long-Term Outperformance Plan (the “2014 Outperformance Plan”), for which
Executive will be entitled to receive an award allocation rate of 22.67%).  It
is expressly understood that, with respect to awards made to Executive pursuant
to the SL Green Realty Corp. 2011 Long-Term Outperformance Plan (the “2011
Outperformance Plan”), the 2014 Outperformance Plan and any future
outperformance plan (collectively,  the “Outperformance Plans”), the provisions
of the Outperformance Plans, as amended from time to time, and not the
provisions of this Agreement shall govern in accordance with their terms,
except: (i) to the extent the provisions of this Agreement are specifically
referred to or incorporated into the Outperformance Plans and (ii) as
specifically provided otherwise in this Agreement.

 

(c)   Deferred Compensation.  During the Employment Period (but excluding the
Extension Period), the Employer shall make annual notional contributions of
$750,000 on the Execution Date and January 18th of each respective year on or
after 2017, into a deferred compensation account maintained on behalf of
Executive, with terms as set forth in the form of Deferred Compensation
Agreement (2016) attached as Exhibit C hereto.  Executive shall vest in each
such contribution on January 17th of the following year subject to Executive’s
continued employment with the Employer through such date, but subject to
acceleration as set forth herein or in Exhibit B hereto.

 

(d)   Other Equity Awards.  As of the dates specified in Exhibit A hereto, the
Employer shall grant 210,000 stock options or Class O LTIP Units (as defined in
Exhibit A) to Executive, in accordance with definitive documentation that is
consistent with the terms summarized on Exhibit A hereto and which is otherwise
consistent with the Employer’s general practices for documentation contemplated
by the SL Green Realty Corp. Third Amended and Restated 2005 Stock Option and
Incentive Plan.

 

(e)   Extension Period Compensation.  During the Extension Period, if any, in
lieu of the compensation set forth in Sections 3(a)-(c) above for such period,
the Employer shall pay Executive a salary (“Extension Period Salary”) during
such period in cash, at a per annum rate equal to the sum of the following:
(i) Executive’s Base Salary during the prior fiscal year; (ii) any annual cash
bonus earned by Executive for the prior fiscal year (including any portion of
the annual cash bonus that Executive elects to receive in equity); (iii) the
value of any required contributions, notional or otherwise, made by the Employer
during the prior fiscal year to a

 

3

--------------------------------------------------------------------------------


 

deferred compensation plan on behalf of Executive, including those made pursuant
to Section 3(c) above; and (iv) the value of that portion of Executive’s equity
awards (other than equity awards that were granted in lieu of annual cash bonus
based on an election made by Executive) granted on or after the date hereof
which vested during the period from January 18th of the prior fiscal year
through January 17th of the year in which the Extension Period commences,
including, without limitation, the awards set forth in Exhibit A and Exhibit B
hereto and any annual equity bonuses awarded to Executive that vested (or, if
vested upon grant, were granted) during such period.  The value of the equity
awards in the foregoing clause (iv) shall be equal to (A) for all equity awards
that deliver the full value of the underlying securities, the Fair Market Value
of such securities as of the vesting date; (B) for each award of stock options
or Class O LTIP Units in SL Green Operating Partnership, L.P. (the
“Partnership”), that percentage of the grant date fair value of such award which
is equal to the percentage of the award that became so vested; and (C) for all
other equity awards, the Fair Market Value of such awards on the vesting date as
determined by the Compensation Committee of the Board.  For purposes of the
foregoing, “Fair Market Value” of a security on a particular date means (i) if
the securities are then listed on a national securities exchange, the closing
sales price of such security on the principal national securities exchange on
which such securities are listed on such date (or, if such date is not a trading
day, on the last trading day preceding such date ), (ii) if the securities are
not then listed on a national securities exchange but are then traded on an
over-the-counter market, the average of the closing bid and asked prices for
such securities in such over-the-counter market for such date (or, if there were
no sales on such date in such market, on the last preceding date on which there
was a sale of such securities in such market, as determined by the Compensation
Committee of the Board), or (iii) if the securities are not then listed on a
national securities exchange or traded on an over-the-counter market, such value
as the Compensation Committee of the Board in its discretion may in good faith
determine; provided that, where the securities are so listed or traded, the
Compensation Committee of the Board may make such discretionary determinations
where the securities have not been traded for 10 trading days.  Extension Period
Salary shall be payable bi-weekly in accordance with the Employer’s normal
business practices, except that if the annual cash bonus for Executive for the
prior fiscal year has not yet been determined as of any bi-weekly payment date,
the portion of the Extension Period Salary for such bi-weekly period that is
based on such annual cash bonus shall be paid promptly after the amount of such
bonus is determined. The Employer may grant unrestricted shares of common stock
of the Employer (valued based on the Fair Market Value of such shares on the
applicable payment date) in lieu of some or all of the component of the
Extension Period Salary attributable to the value of Executive’s equity awards
as set forth in clause (iv) above.

 

(f)    Expenses.  Executive shall be reimbursed for all reasonable business
related expenses incurred by Executive at the request of or on behalf of the
Employer, provided that such expenses are incurred and accounted for in
accordance with the policies and procedures established by the Employer.  Any
expenses incurred during the Employment Period but not reimbursed by the
Employer by the end of the Employment Period, shall remain the obligation of the
Employer to so reimburse Executive.

 

(g)   Health and Welfare Benefit Plans.  During the Employment Period, Executive
and Executive’s immediate family shall be entitled to participate in such health
and welfare benefit plans as the Employer shall maintain from time to time for
the benefit of senior executive officers of the Employer and their families, on
the terms and subject to the conditions set forth in such plan.  Nothing in this
Section shall limit the Employer’s right to change or modify or terminate

 

4

--------------------------------------------------------------------------------


 

any benefit plan or program as it sees fit from time to time in the normal
course of business so long as it does so for all senior executives of the
Employer.

 

(h)   Vacations.  Executive shall be entitled to paid vacations in accordance
with the then regular procedures of the Employer governing senior executive
officers.

 

(i)    Certain Other Benefits.  During the Employment Period, the Employer shall
provide to Executive such other benefits, as generally made available to other
senior executives of the Employer.  In addition, the Employer shall maintain
life insurance for the benefit of Executive’s beneficiaries in a face amount
equal to $10,000,000; provided, however, that such coverage shall only be
required if available to the Employer at reasonable rates; and provided,
further, that Executive cooperates as reasonably requested by the Employer in
the Employer’s efforts to obtain such insurance.  If such insurance is not
available at reasonable rates, then the Employer shall provide such coverage on
a self-insured basis, at a cost to the Employer not to exceed the amount
Executive would receive upon a termination by the Employer without Cause (as
defined in Section 6(a)(iii) below) within eighteen (18) months after a
Change-in-Control under Section 7(a)(v).

 

(j)    Timing of Expense Reimbursement.  All in-kind benefits provided and
expenses eligible for reimbursement under this Agreement must be provided by the
Employer or incurred by Executive during the time periods set forth in this
Agreement.  All reimbursements shall be paid as soon as administratively
practicable, but in no event shall any reimbursement be paid after the last day
of the taxable year following the taxable year in which the expense was
incurred.  The amount of in-kind benefits provided or reimbursable expenses
incurred in one taxable year shall not affect the in-kind benefits to be
provided or the expenses eligible for reimbursement in any other taxable year. 
Such right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit.

 

(k)   Post-Change-in-Control Compensation.  If a Change-in-Control occurs during
the Employment Period, then, unless the parties hereto agree otherwise, for the
period from the Change-in-Control through the end of the Employment Period, in
lieu of the compensation set forth in Sections 3(a)-(c) above for such period,
the Employer shall pay Executive an amount (the “Change-in-Control Period
Compensation”) during such period in cash at a per annum rate at least equal to
the sum of the following: (i) Executive’s Base Salary in effect immediately
prior to the Change-in-Control (which shall be considered Executive’s Base
Salary for all periods following the Change-in-Control for purposes of Section 7
below); (ii) the annual cash bonus earned by Executive for the most recently
completed fiscal year prior to the Change-in-Control for which the amount of the
annual cash bonus has been determined (including any portion of the annual cash
bonus that Executive elects to receive in equity)) (which shall be considered
Executive’s annual cash bonus for all periods following the Change-in-Control
for purposes of Section 7 below); (iii) the value of any required contributions,
notional or otherwise, made by the Employer during the most recently completed
fiscal year prior to the Change-in-Control to a deferred compensation plan on
behalf of Executive, including those made pursuant to Section 3(c) above (which
shall be considered Executive’s annual deferred compensation contribution for
all periods following the Change-in-Control for purposes of Section 7 below);
and (iv) the value of that portion of Executive’s equity awards (other than
grants under the 2011 Outperformance Plan, the 2014 Outperformance Plan or any
future outperformance plan or equity awards that were granted in lieu of annual
cash bonus based on an election made by Executive) that vested

 

5

--------------------------------------------------------------------------------


 

during the period from January 18th of the prior fiscal year through
January 17th of the year in which the Change-in-Control occurs, including,
without limitation, the equity awards set forth on Exhibit A and Exhibit B
hereto and any annual equity bonuses awarded to Executive that vested (or, if
vested upon grant, were granted) during such period.  The value of the equity
awards in the foregoing clause (iv) shall be equal to (A) for all equity awards
that deliver the full value of the underlying securities, the Fair Market Value
(as defined in Section 3(e)) of such securities as of the vesting date; (B) for
each award of stock options or Class O LTIP Units, that percentage of the grant
date fair value of such award which is equal to the percentage of the award that
became so vested; and (C) for all other equity awards, the Fair Market Value of
such awards on the vesting date as determined by the Compensation Committee of
the Board.  The Change-in-Control Period Compensation shall be payable bi-weekly
in accordance with the Employer’s normal business practices.  The Employer, with
the consent of Executive, may grant substitute equity awards in lieu of the
component of the Change-in-Control Period Compensation attributable to the value
of Executive’s equity awards as set forth in clause (iv) above.

 

4.     Indemnification and Liability Insurance.  The Employer agrees to
indemnify Executive to the extent permitted by applicable law, as the same
exists and may hereafter be amended, from and against any and all losses,
damages, claims, liabilities and expenses asserted against, or incurred or
suffered by, Executive (including the costs and expenses of legal counsel
retained by the Employer to defend Executive and judgments, fines and amounts
paid in settlement actually and reasonably incurred by or imposed on such
indemnified party) with respect to any action, suit or proceeding, whether
civil, criminal administrative or investigative in which Executive is made a
party or threatened to be made a party, either with regard to his entering into
this Agreement with the Employer or in his capacity as an officer or director,
or former officer or director, of the Employer or any affiliate thereof for
which he may serve in such capacity.  The Employer also agrees to secure and
maintain officers and directors liability insurance providing coverage for
Executive.  The provisions of this Section 4 shall remain in effect after this
Agreement is terminated irrespective of the reasons for termination.

 

5.     Employer’s Policies.  Executive agrees to observe and comply with the
reasonable rules and regulations of the Employer as adopted by the Board from
time to time regarding the performance of his duties and communicated to
Executive, and to carry out and perform orders, directions and policies
communicated to him from time to time by the Board, so long as same are
otherwise consistent with this Agreement.

 

6.     Termination.  Executive’s employment hereunder may be terminated under
the following circumstances:

 

(a)   Termination by the Employer.

 

(i)            Death.  Executive’s employment hereunder shall terminate upon his
death.

 

(ii)           Disability.  If, as a result of Executive’s incapacity due to
physical or mental illness or disability, Executive shall have been incapable of
performing his duties hereunder even with a reasonable accommodation on a
full-time basis for the entire period of four consecutive months or any one
hundred and twenty (120) days in a one hundred and eighty (180) day period, and
within thirty (30) days after written Notice of Termination (as defined in
Section 6(d)) is given he shall not have returned to the

 

6

--------------------------------------------------------------------------------


 

performance of his duties hereunder on a full-time basis, the Employer may
terminate Executive’s employment hereunder.

 

(iii)          Cause.  The Employer may terminate Executive’s employment
hereunder for Cause by a majority vote of all members of the Board, excluding
the vote of Executive.  For purposes of this Agreement, “Cause” shall mean
Executive’s:  (A) engaging in conduct which is a felony; (B) material breach of
any of his obligations under Sections 8(a) through 8(e) of this Agreement;
(C) willful misconduct of a material nature or gross negligence with regard to
the Employer or any of its affiliates; (D) material fraud with regard to the
Employer or any of its affiliates; (E) willful or material violation of any
reasonable written rule, regulation or policy of the Employer applicable to
senior executives unless such a violation is cured within thirty (30) days after
written notice of such violation by the Board; or (F) failure to competently
perform his duties which failure is not cured within thirty (30) days after
receiving notice from the Employer specifically identifying the manner in which
Executive has failed to perform (it being understood that, for this purpose, the
manner and level of Executive’s performance shall not be determined based on the
financial performance (including without limitation the performance of the
stock) of the Employer).  For clarity, conduct shall not be considered “willful”
with respect to any action taken or not taken based on the advice of the
Employer’s inside or outside legal counsel.

 

(iv)          Without Cause.  Executive’s employment hereunder may be terminated
by the Employer at any time without Cause (as defined in
Section 6(a)(iii) above), by a vote of two-thirds or more of all of the members
of the Board (not taking into account Executive as a member of the Board), upon
written notice to Executive, subject only to the severance and other payment
provisions specifically set forth in Section 7.

 

(b)   Termination by Executive.

 

(i)            Disability.  Executive may terminate his employment hereunder for
Disability within the meaning of Section 6(a)(ii) above.

 

(ii)           With Good Reason.  Executive’s employment hereunder may be
terminated by Executive with Good Reason by written notice to the Board
providing at least ten (10) days’ notice prior to such termination.  For
purposes of this Agreement, termination with “Good Reason” shall mean the
occurrence of one of the following events within sixty (60) days prior to such
termination:

 

(A)          a material change in duties, responsibilities, status or positions
with the Employer that does not represent a promotion from or maintaining of
Executive’s duties, responsibilities, status or positions as CEO of a publicly
traded company (which, (I) so long as Executive is the CEO of the Employer,
shall include the appointment of another person as co-CEO of the Employer and
(II) with respect to a termination within 18 months after a Change-in-Control,
shall include the failure of Stephen L. Green to serve as chairman of the board
of directors of the surviving entity (which shall include the Employer if the
Employer is the surviving entity), or the equivalent position if such entity is
not a corporation, unless Executive is appointed to such position), except in
connection

 

7

--------------------------------------------------------------------------------


 

with the termination of Executive’s employment for Cause, disability, retirement
or death;

 

(B)          a failure by the Employer to pay compensation when due in
accordance with the provisions of Section 3, which failure has not been cured
within twenty (20) business days after the notice of the failure (specifying the
same) has been given by Executive to the Employer; or a failure by the Employer
to grant awards with terms as set forth on Exhibit B hereto to Executive on or
before the dates set forth on Exhibit B;

 

(C)          a material breach by the Employer of any provision of this
Agreement, which breach has not been cured within thirty (30) days after notice
of noncompliance (specifying the nature of the noncompliance) has been given by
Executive to the Employer;

 

(D)          the Employer’s requiring Executive to be based in an office not
meeting the requirements of the last sentence of Section 2(c);

 

(E)           a reduction by the Employer in Executive’s Base Salary to less
than the minimum Base Salary set forth in Section 3(a);

 

(F)           the failure by the Employer to continue in effect an equity award
program or other substantially similar program under which Executive is eligible
to receive awards;

 

(G)          a material reduction in Executive’s benefits under any benefit plan
(other than an equity award program) compared to those currently received (other
than in connection with and proportionate to the reduction of the benefits
received by all or most senior executives or undertaken in order to maintain
such plan in compliance with any federal, state or local law or regulation
governing benefits plans, including, but not limited to, the Employee Retirement
Income Security Act of 1974, which shall not constitute Good Reason for the
purposes of this Agreement); or

 

(H)          the failure by the Employer to obtain from any successor to the
Employer an agreement to be bound by this Agreement pursuant to Section 15
hereof, which has not been cured within thirty (30) days after the notice of the
failure (specifying the same) has been given by Executive to the Employer.

 

(iii)          Without Good Reason.  Executive shall have the right to terminate
his employment hereunder without Good Reason, subject to the terms and
conditions of this Agreement.

 

(c)   Definitions.  The following terms shall be defined as set forth below.

 

(i)            A “Change-in-Control” shall be deemed to have occurred if:

 

8

--------------------------------------------------------------------------------


 

(A)          any Person, together with all “affiliates” and “associates” (as
such terms are defined in Rule 12b-2 under the Securities Exchange Act of 1934
(the “Exchange Act”)) of such Person, shall become the “beneficial owner” (as
such term is defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Employer representing 25% or more of either
(1) the combined voting power of the Employer’s then outstanding securities
having the right to vote in an election of the Board (“Voting Securities”) or
(2) the then outstanding shares of all classes of stock of the Employer (in
either such case other than as a result of the acquisition of securities
directly from the Employer); or

 

(B)          the members of the Board at the beginning of any consecutive
24-calendar-month period commencing on or after the date hereof (the “Incumbent
Directors”) cease for any reason other than due to death to constitute at least
a majority of the members of the Board; provided that any director whose
election, or nomination for election by the Employer’s stockholders, was
approved by a vote of at least a majority of the Incumbent Directors, shall be
deemed to be an Incumbent Director; or

 

(C)          there is consummated (1) any consolidation or merger of the
Employer or any subsidiary that would result in the Voting Securities of the
Employer outstanding immediately prior to such merger or consolidation
representing (either by remaining outstanding or by being converted into voting
securities of the surviving entity) less than 50% of the total voting power of
the voting securities of the surviving entity outstanding immediately after such
merger or consolidation or ceasing to have the power to elect at least a
majority of the board of directors or other governing body of such surviving
entity or (2) any sale, lease, exchange or other transfer (in one transaction or
a series of transactions contemplated or arranged by any party as a single plan)
of all or substantially all of the assets of the Employer, if the shareholders
of the Employer and unitholders of the Partnership taken as a whole and
considered as one class immediately before such transaction own, immediately
after consummation of such transaction, equity securities and partnership units
possessing less than 50% of the surviving or acquiring company and partnership
taken as a whole; or

 

(D)          the stockholders of the Employer shall approve any plan or proposal
for the liquidation or dissolution of the Employer.

 

Notwithstanding the foregoing, a “Change-in-Control” shall not be deemed to have
occurred for purposes of the foregoing clause (A) solely as the result of an
acquisition of securities by the Employer which, by reducing the number of
shares of stock or other Voting Securities outstanding, increases (x) the
proportionate number of shares of stock of the Employer beneficially owned by
any Person to 25% or more of the shares of stock then outstanding or (y) the
proportionate voting power represented by the Voting Securities beneficially
owned by any Person to 25% or more of the combined voting power of all then
outstanding Voting Securities; provided, however, that if any Person referred to
in clause (x) or (y) of this sentence shall thereafter become the

 

9

--------------------------------------------------------------------------------


 

beneficial owner of any additional stock of the Employer or other Voting
Securities (other than pursuant to a share split, stock dividend, or similar
transaction), then a “Change-in-Control” shall be deemed to have occurred for
purposes of the foregoing clause (A).

 

(ii)           “Person” shall have the meaning used in Sections 13(d) and
14(d) of the Exchange Act; provided however, that the term “Person” shall not
include (A) Executive or (B) the Employer, any of its subsidiaries, or any
trustee, fiduciary or other person or entity holding securities under any
employee benefit plan of the Employer or any of its subsidiaries.  In addition,
no Change-in-Control shall be deemed to have occurred under clause (i)(A) above
by virtue of a “group” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becoming a beneficial owner as described in such clause, if any
individual or entity described in clause (A) or (B) of the foregoing sentence is
a member of such group.

 

(d)   Notice of Termination.  Any termination of Executive’s employment by the
Employer or by Executive (other than on account of death) shall be communicated
by written Notice of Termination to the other party hereto in accordance with
Section 11 of this Agreement.  For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon and, as applicable, shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated. 
Executive’s employment shall terminate as of the effective date set forth in the
Notice of Termination (the “Termination Date”), which date shall not be more
than thirty (30) days after the date of the Notice of Termination.

 

7.     Compensation Upon Termination; Change-in-Control.

 

(a)   Termination By Employer Without Cause or By Executive With Good Reason. 
If, during the Employment Period (i) Executive is terminated by the Employer
without Cause pursuant to Section 6(a)(iv) above, or (ii) Executive shall
terminate his employment hereunder with Good Reason pursuant to
Section (6)(b)(ii) above, then the Employment Period shall terminate as of the
Termination Date, Executive shall be entitled to receive his earned and accrued
but unpaid Base Salary on the Termination Date, and Executive shall also be
entitled to the following payments and benefits in lieu of any further
compensation for periods subsequent to the Termination Date, subject, in the
case of the following items, to (1) Executive’s execution of a mutual release
agreement with the Employer in form and substance reasonably satisfactory to
Executive and the Employer, whereby, in general, each party releases the other
from all claims such party may have against the other party (other than
(A) claims against the Employer relating to the Employer’s obligations under
this Agreement, including without limitation, Executive’s rights to
indemnification and D&O insurance coverage and to vested benefits under any
employee benefit plan of the Employer or any affiliate of the Employer in which
Executive participates, and certain other specified agreements arising in
connection with or after Executive’s termination, including, without limitation,
Employer’s obligations hereunder to provide severance payments and benefits and
accelerated vesting of equity awards and (B) claims against Executive relating
to or arising out of any act of fraud, intentional misappropriation of funds,
embezzlement or any other action with regard to the Employer or any of its
affiliated companies that constitutes a felony under any federal or state
statute committed or perpetrated by

 

10

--------------------------------------------------------------------------------


 

Executive during the course of Executive’s employment with the Employer or its
affiliates, in any event, that would have a material adverse effect on the
Employer, or any other claims that may not be released by the Employer under
applicable law) (the “Release Agreement”), which the Employer shall execute
within five (5) business days after such execution by Executive, and (2) the
effectiveness and irrevocability of the Release Agreement with respect to
Executive within thirty (30) days after the Termination Date (with the 30th day
after the Termination Date being referred to herein as the “Payment Date”):

 

(i)            On the Payment Date, Executive shall receive a prorated annual
cash bonus equal to (A) the average of the annual cash bonuses (including any
portion of the annual cash bonus that Executive elects to receive in equity) and
the annual equity bonuses earned by Executive in respect of the two most
recently completed fiscal years for which the amounts of such annual cash bonus
and annual equity bonus have been determined (the “Average Annual Bonus”)
multiplied by (B) a fraction, the numerator of which is the number of days in
the fiscal year in which Executive’s employment terminates through the
Termination Date (and the number of days in the prior fiscal year, in the event
that Executive’s annual cash bonus for such year had not been determined as of
the Termination Date) and the denominator of which is 365. In addition, on the
Termination Date, Executive shall receive equity awards with terms as set forth
on Exhibit A hereto to the extent such equity awards had not previously been
granted to Executive.

 

(ii)           Executive shall receive as severance pay, in a single payment on
the Payment Date, an amount in cash equal to the sum of (A) Executive’s average
annual Base Salary in effect during the twenty-four (24) months immediately
prior to the Termination Date (the “Average Annual Base Salary”), (B) the
Average Annual Bonus and (C) Executive’s average annual deferred compensation
contribution for the twenty-four (24) months immediately prior to the
Termination Date, calculated based on the cash value of the annual deferred
compensation contributions as of the dates of such contributions (the “Average
Annual Deferred Compensation”).

 

(iii)          If Executive was participating in the Employer’s group health,
dental and/or vision plan immediately prior to the Termination Date, then the
Employer shall pay to Executive a monthly cash payment for a period of twelve
(12) months after the Termination Date equal to the amount of monthly employer
contribution that the Employer would have made to provide health, dental and/or
vision insurance to Executive if Executive had remained employed by the
Employer.  Notwithstanding the foregoing, the Employer shall in no event be
required to make the payments otherwise required by this Section 7(a)(iii) after
such time as Executive becomes entitled to receive benefits of the same type
from another employer or recipient of Executive’s services (such entitlement
being determined without regard to any individual waivers or other similar
arrangements).

 

(iv)          Any unvested shares of restricted stock, restricted stock units,
LTIP Units or other equity-based awards (i.e., shares, units or other awards
then still subject to restrictions under the applicable award agreement) granted
to Executive by the Employer or the Partnership and any unvested deferred
compensation contribution made pursuant to Section 3(c) above shall not be
forfeited on the Termination Date and shall become

 

11

--------------------------------------------------------------------------------


 

vested (i.e., free from such restrictions), and any unexercisable or unvested
stock options or Class O LTIP Units granted to Executive by the Employer or the
Partnership shall not be forfeited on the Termination Date and shall become
vested and exercisable, on the Payment Date.  Any unexercised stock options or
Class O LTIP Units granted to Executive by the Employer or the Partnership shall
remain exercisable until the second January 1 to follow the Termination Date or,
if earlier, the expiration of the initial applicable term stated at the time of
the grant.  For avoidance of doubt, the provisions of this
Section 7(a)(iv) shall not apply to grants made under the Outperformance Plans,
which shall be governed by their terms as in effect from time to time.

 

(v)           In the event such termination occurs in connection with or within
eighteen (18) months after a Change-in-Control, then, in addition to the
payments and benefits set forth above (or, as specifically cited below, in lieu
of such payments and benefits): (A) in lieu of the severance payment set forth
in Section 7(a)(ii), Executive shall receive as severance pay, in a single
payment on the Payment Date, an amount in cash equal to three (3) times the sum
of (I) the Average Annual Base Salary, (II) the Average Annual Bonus and
(III) the Average Annual Deferred Compensation, (B) the monthly cash payment
provided for in the first sentence of Section 7(a)(iii) above shall be extended
from twelve (12) months to twenty-four (24) months, but shall otherwise be
subject to the terms of Section 7(a)(iii); (C) Executive shall receive equity
awards with terms as set forth on Exhibit B hereto to the extent such equity
awards had not previously been granted to Executive; (D) neither Executive nor
the Employer shall be required to execute the Release Agreement; and (E) if such
Change-in-Control also constitutes a “change in the ownership” of the Employer,
a “change in the effective control” of the Employer or a “change in ownership of
a substantial portion of the assets” of the Employer, each within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the regulations promulgated thereunder, then the Payment Date shall occur on the
Termination Date.

 

Other than as may be provided under Section 4 or as expressly provided in this
Section 7(a) or Section 7(e), the Employer shall have no further obligations
hereunder following such termination.

 

(b)   Termination By the Employer For Cause or By Executive Without Good
Reason.  If, during the Employment Period, (i) Executive is terminated by the
Employer for Cause pursuant to Section 6(a)(iii) above, or (ii) Executive
voluntarily terminates his employment hereunder without Good Reason pursuant to
Section 6(b)(iii) above, then the Employment Period shall terminate as of the
Termination Date and Executive shall be entitled to receive his earned and
accrued but unpaid Base Salary on the Termination Date, but, for avoidance of
doubt, shall not be entitled to any annual cash bonus for the year in which the
termination occurs, severance payment, continuation of benefits or acceleration
of vesting or extension of exercise period of any equity awards, except as
otherwise provided in the documentation applicable to such equity awards.  Other
than as may be provided under Section 4 or as expressly provided in this
Section 7(b) or Section 7(e), the Employer shall have no further obligations
hereunder following such termination.

 

12

--------------------------------------------------------------------------------


 

(c)   Termination by Reason of Death.  If Executive’s employment terminates due
to his death during the Employment Period, Executive’s estate (or a beneficiary
designated by Executive in writing prior to his death) shall be entitled to the
following payments and benefits:

 

(i)            On the Termination Date, Executive’s estate (or a beneficiary
designated by Executive in writing prior to his death) shall receive an amount
equal to any earned and accrued but unpaid Base Salary and a prorated annual
cash bonus (equal to the Average Annual Bonus multiplied by a fraction, the
numerator of which is the number of days in the fiscal year in which Executive’s
employment terminates through the date of Executive’s death (and the number of
days in the prior fiscal year, in the event that Executive’s annual cash bonus
for such year had not been determined as of the date of Executive’s death) and
the denominator of which is 365). In addition, on the Termination Date,
Executive’s estate (or a beneficiary designated by Executive in writing prior to
his death) shall receive equity awards with terms as set forth on Exhibit A
hereto to the extent such equity awards had not previously been granted to
Executive.

 

(ii)           Executive’s estate (or a beneficiary designated by Executive in
writing prior to his death) shall be credited with twenty-four (24) months of
service after termination under any provisions governing restricted stock,
restricted stock units, LTIP Units, options, Class O LTIP Units or other
equity-based awards granted to Executive or Executive’s estate (or a beneficiary
designated by Executive in writing prior to his death) by the Employer or the
Partnership relating to the vesting or initial exercisability thereof, and, if
such twenty-four (24) months of credit would fall within a vesting period, a pro
rata portion of the unvested shares of restricted stock, restricted stock units,
LTIP Units or other equity-based awards granted to Executive by the Employer or
the Partnership that otherwise would have become vested upon the conclusion of
such vesting period (assuming, if applicable, the attainment of any required
performance goals) shall become vested on the date of Executive’s termination
due to his death, and a pro rata portion of the unexercisable stock options and
Class O LTIP Units granted to Executive by the Employer or the Partnership that
otherwise would have become exercisable upon the conclusion of such vesting
period (assuming, if applicable, the attainment of any required performance
goals) shall become exercisable on the date of Executive’s termination due to
such death; provided that any unvested or unexercisable restricted stock,
restricted stock units, LTIP Units, options, Class O LTIP Units or other
equity-based awards that were granted as payment of a cash bonus, as determined
at the time of grant by the Compensation Committee of the Board, in its sole
discretion, and reflected in the minutes or consents of the Compensation
Committee of the Board relating to the approval of such equity awards, shall
become fully vested and exercisable on the date of Executive’s death.  In
addition, any unvested deferred compensation contribution made pursuant to
Section 3(c) above shall become fully vested upon the date of Executive’s
death.  For avoidance of doubt, the provisions of this Section 7(c)(ii) shall
not apply to (1) grants made under the Outperformance Plans, which shall be
governed by their terms as in effect from time to time and (2) stock option
grants made under the SL Green Realty Corp. Third Amended and Restated 2005
Stock Option and Incentive Plan, as amended from time to time (the “2005 Plan”)
to the extent such options become fully vested and exercisable on the date of
Executive’s termination due to such death in accordance with their terms as
currently in effect.  Furthermore, upon such death, any vested unexercised stock
options or Class O LTIP Units granted to Executive by the Employer or the

 

13

--------------------------------------------------------------------------------


 

Partnership shall remain vested and exercisable until the earlier of (A) the
date on which the term of such stock options otherwise would have expired, or
(B) the second January 1 after the date of Executive’s termination due to his
death.

 

Notwithstanding the foregoing, Executive shall only be entitled to receive the
prorated annual cash bonus set forth in Section 7(c)(i) above, the vesting
credit, payments and other benefits set forth in Section 7(c)(ii) above and any
accelerated vesting or other benefits under the Outperformance Plans or the 2005
Plan to the extent that the aggregate Value of such vesting credit, payments and
other benefits and any other such accelerated vesting or benefits, on the date
of Executive’s death, exceeds the amount payable to Executive’s beneficiaries
under the life insurance (or self-insurance) provided pursuant to the second and
third sentences of Section 3(i) (the amount of such excess Value being referred
to as the “Excess Value”).  For purposes of the foregoing, “Value,” on a
particular date, shall mean (A) for options or Class O LTIP Units which become
vested, the product of the number of options or Class O LTIP Units multiplied by
the excess, if any, the Fair Market Value (as defined in Section 3(e)) of the
Common Stock as of such date over the exercise price of the option or Class O
LTIP Unit, (B) for restricted stock, restricted stock units, stock units made as
a deferred compensation contribution pursuant to Section 3(c), LTIP Units or
other equity awards that deliver the full value of the underlying securities
which become vested, the Fair Market Value of such securities as of such date,
and (C) for all other equity awards that become vested, the Fair Market Value of
such awards as of such date as determined by the Compensation Committee.  In the
event Excess Value exists upon a termination of Executive’s employment pursuant
to this Section 7(c), then the prorated annual cash bonus set forth in
Section 7(c)(i) above, each of the vesting credit, payments and other benefits
set forth in Section 7(c)(ii) above and any accelerated vesting or other
benefits under the Outperformance Plans or the 2005 Plan that Executive’s estate
(or a beneficiary designated by Executive in writing prior to his death) would
otherwise be entitled to pursuant to Section 7(c)(i), Section 7(c)(ii), the
Outperformance Plans or the 2005 Plan shall be prorated based on a percentage
equal to (A) the Excess Value divided by (B) the aggregate Value of the prorated
annual cash bonus set forth in Section 7(c)(i) and all vesting credit, payments
and other benefits and any accelerated vesting or other benefits that
Executive’s estate (or a beneficiary designated by Executive in writing prior to
his death) would be entitled to pursuant to Section 7(c)(ii) or the
Outperformance Plans or the 2005 Plan if no limitations on such amounts applied.

 

Other than as may be provided under Section 4 or as expressly provided in this
Section 7(c) or Section 7(e), the Employer shall have no further obligations
hereunder following such termination.

 

(d)   Termination by Reason of Disability.  In the event that Executive’s
employment terminates during the Employment Period due to his disability as
defined in Section 6(a)(ii) above, Executive shall be entitled to receive his
earned and accrued but unpaid Base Salary on the Termination Date and Executive
shall be entitled to the following payments and benefits in lieu of any further
compensation for periods subsequent to the Termination Date, subject to
(1) Executive’s execution of the Release Agreement, which Release Agreement the
Employer shall execute within five (5) business days after such execution by
Executive, and (2) the effectiveness and irrevocability of the Release Agreement
with respect to Executive within thirty (30) days after the Termination Date:

 

14

--------------------------------------------------------------------------------


 

(i)            On the Payment Date, Executive shall receive a prorated annual
cash bonus equal to the Average Annual Bonus multiplied by a fraction, the
numerator of which is the number of days in the fiscal year in which Executive’s
employment terminates through the Termination Date (and the number of days in
the prior fiscal year, in the event that Executive’s annual cash bonus for such
year had not been determined as of the Termination Date) and the denominator of
which is 365. In addition, on the Termination Date, Executive shall receive
equity awards with terms as set forth on Exhibit A hereto to the extent such
equity awards had not previously been granted to Executive.

 

(ii)           Executive shall receive as severance pay, in a single payment on
the Payment Date, an amount in cash equal to the sum of (A) the Average Annual
Base Salary, (B) the Average Annual Bonus and (C) the Average Annual Deferred
Compensation.

 

(iii)          If Executive was participating in the Employer’s group health,
dental and/or vision plan immediately prior to the Termination Date, then the
Employer shall pay to Executive a monthly cash payment for a period of
thirty-six (36) months after the Termination Date equal to the amount of monthly
employer contribution that the Employer would have made to provide health,
dental and/or vision insurance to Executive if Executive had remained employed
by the Employer.  Notwithstanding the foregoing, the Employer shall in no event
be required to make the payments otherwise required by this
Section 7(d)(iii) after such time as Executive becomes entitled to receive
benefits of the same type from another employer or recipient of Executive’s
services (such entitlement being determined without regard to any individual
waivers or other similar arrangements).

 

(iv)          Executive shall be credited with twenty-four (24) months of
service after termination under any provisions governing restricted stock,
restricted stock units, LTIP Units, options, Class O LTIP Units or other
equity-based awards granted to Executive by the Employer or the Partnership
relating to the vesting or initial exercisability thereof and, if such
twenty-four (24) months of credit would fall within a vesting period, a pro rata
portion of the unvested shares of restricted stock, restricted stock units, LTIP
Units or other equity-based awards granted to Executive by the Employer that
otherwise would have become vested upon the conclusion of such vesting period
(assuming, if applicable, the attainment of any required performance goals)
shall become vested on the Payment Date, and a pro rata portion of the unvested
or unexercisable stock options and Class O LTIP Units granted to Executive by
the Employer or the Partnership that otherwise would have become vested or
exercisable upon the conclusion of such vesting period (assuming, if applicable,
the attainment of any required performance goals) shall become vested and
exercisable on the Payment Date; provided that any unvested or unexercisable
restricted stock, restricted stock units, LTIP Units, options, Class O LTIP
Units or other equity-based awards that were granted as payment of a cash bonus,
as determined at the time of grant by the Compensation Committee of the Board,
in its sole discretion, and reflected in the minutes or consents of the
Compensation Committee of the Board relating to the approval of such equity
awards shall become fully vested and exercisable on the Payment Date.  Any
vested unexercised stock options or Class O LTIP Units granted to Executive by
the Employer or the Partnership shall remain vested and exercisable until the
earlier of

 

15

--------------------------------------------------------------------------------


 

(A) the date on which the term of such stock options or Class O LTIP Units
otherwise would have expired, or (B) the second January 1 after the Termination
Date.  In addition, any unvested deferred compensation contribution made
pursuant to Section 3(c) above shall become fully vested upon the Payment Date. 
For avoidance of doubt, the provisions of this Section 7(d)(iv) shall not apply
to (1) grants made under the Outperformance Plans, which shall be governed by
their terms as in effect from time to time and (2) stock option grants made
under the 2005 Plan, which such options shall become fully vested and
exercisable on the date of Executive’s termination due to such disability in
accordance with their terms as currently in effect.

 

Other than as may be provided under Section 4 or as expressly provided in this
Section 7(d) or Section 7(e), the Employer shall have no further obligations
hereunder following such termination.

 

(e)   Notwithstanding any of the foregoing provisions to the contrary and
without regard to any release requirement, Executive (or his estate, as
applicable) shall be entitled to (i) receive payment for any already accrued but
unused vacation days and any unreimbursed expenses already incurred on behalf of
the Employer (to the extent consistent with the Employer’s expense reimbursement
policies absent a termination), (ii) retain any already vested stock options or
any other already vested equity-based compensation (subject, in each case, to
the terms of the underlying option or equity award agreement and plan
(including, without limitation, any provision of an option providing for its
expiration upon or within a certain number of days following termination)), and
(iii) retain any vested rights in any 401(k) plans in which he participated
during his employment, in the case of each of (i)-(iii) above, as of the
Termination Date.  Nothing in this Section 7 shall be construed to limit any
rights Executive may have to elect to continue his health coverage pursuant to
29 U.S.C. § 1161 et seq. (commonly known as “COBRA”).

 

8.     Confidentiality; Prohibited Activities.  Executive and the Employer
recognize that due to the nature of his employment and relationship with the
Employer, Executive has access to and develops confidential business
information, proprietary information, and trade secrets relating to the business
and operations of the Employer.  Executive acknowledges that (i) such
information is valuable to the business of the Employer, (ii) disclosure to, or
use for the benefit of, any person or entity other than the Employer, would
cause irreparable damage to the Employer, (iii) the principal businesses of the
Employer are the acquisition, development, management, leasing or financing of
(A) any office real estate property, including without limitation the
origination of first-mortgage and mezzanine debt or preferred equity financing
for real estate projects throughout the United States and (B) any multi-family
residential or retail real estate property located inside the borough of
Manhattan (collectively, the “Business”) and (iv) the Employer is one of the
limited number of persons who have developed a business such as the Business. 
Executive further acknowledges that his duties for the Employer include the duty
to develop and maintain client, customer, employee, and other business
relationships on behalf of the Employer; and that access to and development of
those close business relationships for the Employer render his services special,
unique and extraordinary.  In recognition that the goodwill and business
relationships described herein are valuable to the Employer, and that loss of or
damage to those relationships would destroy or diminish the value of the
Employer, and in consideration of the compensation (including severance)
arrangements hereunder, and other good and valuable consideration the receipt
and sufficiency of which are hereby acknowledged by Executive, Executive agrees
as follows:

 

16

--------------------------------------------------------------------------------


 

(a)   Confidentiality.  During the term of this Agreement (including any
extensions), and at all times thereafter, Executive shall maintain the
confidentiality of all confidential or proprietary information of the Employer
(“Confidential Information”), and, except in furtherance of the business of the
Employer or as specifically required by law or by court order, he shall not
directly or indirectly disclose any such information to any person or entity;
nor shall he use Confidential Information for any purpose except for the benefit
of the Employer.  For purposes of this Agreement, “Confidential Information”
includes, without limitation:  client or customer lists, identities, contacts,
business and financial information (excluding those of Executive prior to
employment with Employer); investment strategies; pricing information or
policies, fees or commission arrangements of the Employer; marketing plans,
projections, presentations or strategies of the Employer; financial and budget
information of the Employer; new personnel acquisition plans; and all other
business related information which has not been publicly disclosed by the
Employer.  This restriction shall apply regardless of whether such Confidential
Information is in written, graphic, recorded, photographic, data or any
machine-readable form or is orally conveyed to, or memorized by, Executive.  For
the avoidance of doubt, Section 8(a) shall not interfere with Executive’s rights
to retain copies of any documents or data relating to Executive’s compensation
and benefits (including, without limitation, copies of this Employment
Agreement, and side letters and any documents relating to any of Executive’s
equity-based award rights or other compensation and benefits) and/or discuss the
same with Executive’s advisors or immediate family (in each case, on a
confidential basis). In addition, nothing in this Agreement shall be interpreted
or applied to prohibit Executive from making any good faith report to any
governmental agency or other governmental entity concerning any acts or
omissions that Executive may believe to constitute a possible violation of
federal or state law or making other disclosures that are protected under the
whistleblower provisions of applicable federal or state law or regulation.

 

(b)   Prohibited Activities.  Because Executive’s services to the Employer are
essential and because Executive has access to the Employer’s Confidential
Information, Executive covenants and agrees that, so long as the Employer has
not materially breached its obligations to Executive under this Agreement (or,
in the event such breach has occurred, the Employer has cured such breach or
such breach only occurred following a material breach by Executive of his
obligations under this Agreement):

 

(i)            during the Employment Period, any period thereafter during which
Executive remains employed by the Employer and (x) for the 18-month period
following the termination of Executive by either party for any reason other than
termination in connection with or within eighteen (18) months after a
Change-in-Control, or (y) for the 6-month period following the termination of
Executive in connection with or within eighteen (18) months after a
Change-in-Control, Executive will not, anywhere in the United States, without
the prior written consent of the Board which shall include the unanimous consent
of the Directors other than any other officer of the Employer, directly or
indirectly (individually, or through or on behalf of another entity as owner,
partner, agent, employee, consultant, or in any other capacity), engage,
participate or assist, as an owner, partner, employee, consultant, director,
officer, trustee or agent, in any element of the Business, subject, however, to
Section 8(c) below; provided, however, that, if Executive’s employment with the
Employer terminates upon or after the scheduled expiration of the term of this
Agreement (including any extensions) without any early termination under
Section 6, the restrictions of this Section 8(b)(i) shall apply for one (1)

 

17

--------------------------------------------------------------------------------


 

year (rather than eighteen (18) months) following the termination of Executive’s
employment (as reduced by the Extension Period, if any); and provided further
that if Executive’s employment is terminated by the Employer without Cause or by
Executive for Good Reason during the Employment Period and all of the equity
awards set forth on Exhibit B have not been previously granted to Executive,
then the provisions of this Section 8(b)(i) shall not apply; and

 

(ii)           during the Employment Period, any period thereafter during which
Executive remains employed by the Employer and (x) in the case of clause
(A) below, the 30-month period following the termination of Executive by either
party for any reason (including upon or after the scheduled expiration of the
term of this Agreement (including any extensions)) other than a termination in
connection with or within eighteen (18) months after a Change-in-Control that
constitutes a termination either by the Employer without Cause or by Executive
with Good Reason, or (y) the one-year period following such termination in the
case of clause (B) below, Executive will not, without the prior written consent
of the Board which shall include the unanimous consent of the Directors who are
not officers of the Employer, directly or indirectly (individually, or through
or on behalf of another entity as owner, partner, agent, employee, consultant,
or in any other capacity), (A) solicit, encourage, or engage in any activity to
induce any employee of the Employer to terminate employment with the Employer,
or to become employed by, or to enter into a business relationship with, any
other person or entity, or (B) solicit, encourage, or engage in any activity to
induce any prospective party to a transaction with the Employer (including,
without limitation, potential purchases, sales or leases of real estate assets)
that is under agreement, negotiation or active consideration by the Employer to
not enter into or complete such transaction with the Employer (or to only do so
on terms less favorable to the Employer than otherwise would have been
obtained); provided that, following the termination of Executive, this clause
(B) shall only apply to transactions that were under agreement, negotiation or
active consideration by the Employer during the six-month period prior to such
termination. For purposes of this subsection, the term “employee” means any
individual who is an employee of or consultant to the Employer (or any
affiliate) during the six-month period prior to Executive’s last day of
employment.

 

(c)   Other Investments/Activities.  Notwithstanding anything contained herein
to the contrary, Executive is not prohibited by this Section 8 from making
investments (i) expressly disclosed to the Employer in writing before the date
hereof; (ii) solely for investment purposes and without participating in the
business in which the investments are made, in any entity that engages, directly
or indirectly, in the acquisition, development, construction, operation,
management, financing or leasing of office real estate properties, regardless of
where they are located, if (x) Executive’s aggregate investment in each such
entity constitutes less than one percent of the equity ownership of such entity,
(y) the investment in the entity is in securities traded on any national
securities exchange, and (z) Executive is not a controlling person of, or a
member of a group which controls, such entity; or (iii) if the investment is
made in (A) assets other than Competing Properties (including, without
limitation, multi-family residential or retail real estate properties located
outside of the borough of Manhattan) or (B) any entity other than one that is
engaged, directly or indirectly, in the acquisition, development, construction,
operation, management, financing or leasing of Competing Properties.  For
purposes of this Agreement, a “Competing Property” means:  (i) an office real
estate property located outside of

 

18

--------------------------------------------------------------------------------


 

New York City, unless the property (A) is not an appropriate investment
opportunity for the Employer, (B) is not directly competitive with the
Businesses of the Employer and (C) has a fair market value at the time
Executive’s investment is made of less than $25 million, (ii) an office real
estate property located in New York City or (iii) a multi-family residential or
retail real estate property located in the borough of Manhattan.

 

(d)   Employer Property.  Executive acknowledges that all originals and copies
of materials, records and documents generated by him or coming into his
possession during his employment by the Employer are the sole property of the
Employer (“Employer Property”).  During his employment, and at all times
thereafter, Executive shall not remove, or cause to be removed, from the
premises of the Employer, copies of any record, file, memorandum, document,
computer related information or equipment, or any other item relating to the
business of the Employer, except as required by law or legal process or in
furtherance of his duties under this Agreement.  When Executive terminates his
employment with the Employer, or upon request of the Employer at any time,
Executive shall promptly deliver to the Employer all originals and copies of
Employer Property in his possession or control and shall not retain any
originals or copies in any form, except that Executive may retain a copy of his
Rolodex or other similar contact list.  For the avoidance of doubt,
Section 8(d) shall not interfere with Executive’s rights to retain copies of any
documents or data relating to Executive’s compensation and benefits (including,
without limitation, copies of this Employment Agreement, and side letters and
any documents relating to any of Executive’s equity-based award rights or other
compensation and benefits) and/or discuss the same with Executive’s advisors or
immediate family (in each case, on a confidential basis).

 

(e)   No Disparagement.  For one (1) year following termination of Executive’s
employment for any reason, Executive shall not intentionally disclose or cause
to be disclosed any negative, adverse or derogatory comments or information
about (i) the Employer and its parent, affiliates or subsidiaries, if any;
(ii) any product or service provided by the Employer and its parent, affiliates
or subsidiaries, if any; or (iii) the Employer’s and its parent’s, affiliates’
or subsidiaries’ prospects for the future.  For one (1) year following
termination of Executive’s employment for any reason, the Employer shall not
disclose or cause to be disclosed any negative, adverse or derogatory comments
or information about Executive.  Nothing in this Section shall prohibit either
the Employer or Executive from testifying truthfully in any legal or
administrative proceeding or otherwise truthfully responding to any other
request for information or testimony that Executive is legally required to
respond to, or making any legally required disclosures, and/or discussing any of
the above with the Employer’s legal advisors or Executive’s legal advisors on a
confidential basis.

 

(f)    Remedies.  Executive declares that the foregoing limitations in Sections
8(a) through 8(e) above are reasonable and necessary for the adequate protection
of the business and the goodwill of the Employer.  If any restriction contained
in this Section 8 shall be deemed to be invalid, illegal or unenforceable by
reason of the extent, duration or scope thereof, or otherwise, then the court
making such determination shall have the right to reduce such extent, duration,
scope, or other provisions hereof to make the restriction consistent with
applicable law, and in its reduced form such restriction shall then be
enforceable in the manner contemplated hereby.  In the event that Executive
breaches any of the promises contained in this Section 8, Executive acknowledges
that the Employer’s remedy at law for damages will be inadequate and that the
Employer will be entitled to specific performance, a temporary restraining order
or preliminary

 

19

--------------------------------------------------------------------------------


 

injunction to prevent Executive’s prospective or continuing breach and to
maintain the status quo.  The existence of this right to injunctive relief, or
other equitable relief, or the Employer’s exercise of any of these rights, shall
not limit any other rights or remedies the Employer may have in law or in
equity, including, without limitation, the right to arbitration contained in
Section 9 hereof and the right to compensatory and monetary damages.  Executive
hereby agrees to waive his right to a jury trial with respect to any action
commenced to enforce the terms of this Agreement.  Executive shall have remedies
comparable to those of the Employer as set forth above in this Section 8(f) if
the Employer breaches Section 8(e).

 

(g)   Transition.  Regardless of the reason for his departure from the Employer,
Executive agrees that at the Employer’s sole costs and expense, for a period of
not more than thirty (30) days after termination of Executive, he shall take all
steps reasonably requested by the Employer to effect a successful transition of
client and customer relationships to the person or persons designated by the
Employer, subject to Executive’s obligations to his new employer.

 

(h)   Cooperation with Respect to Litigation.  During the Employment Period and
at all times thereafter, Executive agrees to give prompt written notice to the
Employer of any formally asserted claim relating to the Employer and to
cooperate fully, in good faith and to the best of his ability with the Employer
in connection with any and all pending, potential or future claims,
investigations or actions which directly or indirectly relate to any action,
event or activity about which Executive has or is reasonably believed by the
Employer to have direct material knowledge in connection with or as a result of
his employment by the Employer hereunder, provided that Executive is not waiving
any legal rights he may have. Such cooperation will include all assistance that
the Employer, its counsel or its representatives may reasonably request,
including reviewing documents, meeting with counsel, providing factual
information and material, and appearing or testifying as a witness; provided,
however, that the Employer will reimburse Executive for all reasonable expenses,
including travel, lodging and meals, and reasonable legal fees and expenses
(except to the extent that legal representation is provided by the Employer at
the Employer’s expense) incurred by him in fulfilling his obligations under this
Section 8(h) and, except as may be required by law or by court order, should
Executive then be employed by an entity other than the Employer, such
cooperation will not materially interfere with Executive’s then current
employment or his efforts to obtain new employment.  In addition, for all time
that Executive reasonably expends at the request of the Employer in cooperating
with the Employer pursuant to this Section 8(h) when Executive is no longer
employed by the Employer, the Employer shall compensate Executive at a per diem
rate equal to the sum of (A) Base Salary in Executive’s last fiscal year of
employment during the Employment Period plus (B) Executive’s actual annual cash
bonus for the last full fiscal year of employment during the Employment Period
for which such a bonus was determined, divided by 220; provided that Executive’s
right to such compensation shall not apply to time spent in activities that
could have been compelled pursuant to a subpoena, including testimony and
related attendance at depositions, hearings or trials.

 

(i)    Survival.  The provisions of this Section 8 and any other provisions
relating to the enforcement thereof shall survive termination of Executive’s
employment.

 

9.     Arbitration.  Any controversy or claim arising out of or relating to this
Agreement or the breach of this Agreement (other than a controversy or claim
arising under Section 8, to the extent necessary for the Employer (or its
affiliates, where applicable) to avail itself of the rights and remedies

 

20

--------------------------------------------------------------------------------


 

referred to in Section 8(f)) that is not resolved by Executive and the Employer
(or its affiliates, where applicable) shall be submitted to arbitration in New
York, New York in accordance with New York law and the procedures of the
American Arbitration Association.  The determination of the arbitrator(s) shall
be conclusive and binding on the Employer (or its affiliates, where applicable)
and Executive and judgment may be entered on the arbitrator(s)’ award in any
court having jurisdiction.

 

10.  Conflicting Agreements.  Executive hereby represents and warrants that the
execution of this Agreement and the performance of his obligations hereunder
will not breach or be in conflict with any other agreement to which he is a
party or is bound, and that he is not now subject to any covenants against
competition or similar covenants which would affect the performance of his
obligations hereunder.

 

11.  Notices.  All notices or other communications required or permitted to be
given hereunder shall be in writing and shall be delivered by hand and or sent
by prepaid telex, cable or other electronic devices or sent, postage prepaid, by
registered or certified mail or telecopy or overnight courier service and shall
be deemed given when so delivered by hand, telexed, cabled or telecopied, or if
mailed, three (3) days after mailing (one (1) business day in the case of
express mail or overnight courier service), as follows:

 

(a)   if to Executive:

 

Marc Holliday, at the address shown on the execution page hereof.

 

(b)   if to the Employer:

 

SL Green Realty Corp.
420 Lexington Avenue
New York, New York 10170

Attn:  General Counsel

 

With a copy to:

 

Goodwin Procter LLP

Exchange Place

Boston, Massachusetts  02109

Attention:  Daniel P. Adams

 

or such other address as either party may from time to time specify by written
notice to the other party hereto.

 

12.  Amendments.  No amendment, modification or waiver in respect of this
Agreement shall be effective unless it shall be in writing and signed by the
party against whom such amendment, modification or waiver is sought.

 

13.  Severability.  If any provision of this Agreement (or any portion thereof)
or the application of any such provision (or any portion thereof) to any person
or circumstances shall be held invalid, illegal or unenforceable in any respect
by a court of competent jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision hereof (or the remaining
portion hereof) or the application of such provision to any other persons or
circumstances.

 

21

--------------------------------------------------------------------------------


 

14.  Withholding.  The Employer shall be entitled to withhold from any payments
or deemed payments any amount of tax withholding it determines to be required by
law.

 

15.  Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of both parties and their respective successors and assigns,
including any corporation with which or into which the Employer may be merged or
which may succeed to its assets or business, provided, however, that the
obligations of Executive are personal and shall not be assigned by him.  This
Agreement shall inure to the benefit of and be enforceable by Executive’s
personal and legal representatives, executors, administrators, assigns, heirs,
distributees, devisees and legatees.

 

16.  Counterparts.  This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same  agreement, and shall become
effective when one or more such counterparts have been signed by each of the
parties and delivered to the other party.

 

17.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be performed entirely within such State, without regard to the conflicts
of law principles of such State.

 

18.  Choice of Venue.  Subject to the provisions of Section 9, Executive agrees
to submit to the jurisdiction of the United States District Court for the
Southern District of New York or the Supreme Court of the State of New York, New
York County, for the purpose of any action to enforce any of the terms of this
Agreement.

 

19.  Parachutes.

 

(a)   Notwithstanding any other provision of this Agreement, if all or any
portion of the payments and benefits provided under this Agreement (including
without limitation any accelerated vesting and any other payment or benefit
received in connection with a Change-in-Control or the termination of
Executive’s employment), or any other payments and benefits which Executive
receives or is entitled to receive under any plan, program, arrangement or other
agreement, whether from the Employer or an affiliate of the Employer, or any
combination of the foregoing, would constitute an excess “parachute payment”
within the meaning of Section 280G of the Code (whether or not under an existing
plan, arrangement or other agreement) (each such parachute payment, a “Parachute
Payment”), and would result in the imposition on Executive of an excise tax
under Section 4999 of the Code or any successor thereto, then the following
provisions shall apply:

 

(i)            If the Parachute Payments, reduced by the sum of (1) the Excise
Tax and (2) the total of the federal, state, and local income and employment
taxes payable by Executive on the amount of the Parachute Payments which is in
excess of the Threshold Amount, are greater than or equal to the Threshold
Amount, Executive shall be entitled to the full benefits payable under this
Agreement.

 

(ii)           If the Threshold Amount is less than (x) the Parachute Payments,
but greater than (y) the Parachute Payments reduced by the sum of (1) the Excise
Tax and (2) the total of the federal, state, and local income and employment
taxes on the amount of the Parachute Payments which is in excess of the
Threshold Amount, then the Parachute Payments shall be reduced (but not below
zero) to the extent necessary so that the

 

22

--------------------------------------------------------------------------------


 

Parachute Payment shall not exceed the Threshold Amount.  In such event, the
Parachute Payments shall be reduced in the following order, in each case, in
reverse chronological order beginning with the Parachute Payments that are to be
paid the furthest in time from consummation of the transaction that is subject
to Section 280G of the Code:  (1) cash payments not subject to Section 409A of
the Code; (2) cash payments subject to Section 409A of the Code;
(3) equity-based payments and acceleration; and (4) non-cash forms of benefits;
provided that in the case of all the foregoing Parachute Payments all amounts or
payments that are not subject to calculation under Treas. Reg. §1.280G-1,
Q&A-24(b) or (c) shall be reduced before any amounts that are subject to
calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c).

 

(b)   For the purposes of this Section 19, “Threshold Amount” shall mean three
times Executive’s “base amount” within the meaning of Section 280G(b)(3) of the
Code and the regulations promulgated thereunder less one dollar ($1.00); and
“Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code, and
any interest or penalties incurred by Executive with respect to such excise tax.

 

(c)   The determination as to which of the alternative provisions of
Section 19(a) shall apply to Executive shall be made by a certified public
accounting firm of national reputation reasonably selected by the Employer. 
Executive and the Employer shall provide the accounting firm with all
information which any accounting firm reasonably deems necessary in computing
the Threshold Amount. For purposes of determining which of the alternative
provisions of Section 19(a) shall apply, Executive shall be deemed to pay
federal income taxes at the highest marginal rate of federal income taxation
applicable to individuals for the calendar year in which the determination is to
be made, and state and local income taxes at the highest marginal rates of
individual taxation in each applicable state and locality, net of the maximum
reduction in federal income taxes which could be obtained from deduction of such
state and local taxes.  Any determination by the accounting firm shall be
binding upon the Employer and Executive.

 

23

--------------------------------------------------------------------------------


 

20.  Section 409A.

 

(a)   Anything in this Agreement to the contrary notwithstanding, if at the time
of Executive’s separation from service within the meaning of Section 409A of the
Code, the Employer determines that Executive is a “specified employee” within
the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent any
payment or benefit that Executive becomes entitled to under this Agreement on
account of Executive’s separation from service would be considered deferred
compensation subject to the 20 percent additional tax imposed pursuant to
Section 409A(a) of the Code as a result of the application of
Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and such
benefit shall not be provided until the date that is the earlier of (A) six
(6) months and one day after Executive’s separation from service, or
(B) Executive’s death.  If any such delayed cash payment is otherwise payable on
an installment basis, the first payment shall include a catch-up payment
covering amounts that would otherwise have been paid during the six-month period
but for the application of this provision, and the balance of the installments
shall be payable in accordance with their original schedule.  Any payments
delayed pursuant to this Section 20(a) shall bear interest during the period of
such delay at the simple rate of 5% per annum.

 

(b)   The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code.  To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code.  The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.

 

(c)   To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon Executive’s
termination of employment, then such payments or benefits shall be payable only
upon Executive’s “separation from service.”  The determination of whether and
when a separation from service has occurred shall be made in accordance with the
presumptions set forth in Treasury Regulation Section 1.409A-1(h).

 

(d)   The Employer makes no representation or warranty and shall have no
liability to Executive or any other person if any provisions of this Agreement
are determined to constitute deferred compensation subject to Section 409A of
the Code but do not satisfy an exemption from, or the conditions of, such
Section.

 

21.  Entire Agreement.  This Agreement (including, without limit, any attached
exhibits hereto and any equity and award agreements referred to herein or
therein) contains the entire agreement and understanding between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings relating to such subject matter, including,
without limitation, the Prior Agreement.  The parties hereto shall not be liable
or bound to any other party in any manner by any representations, warranties or
covenants relating to such subject matter except as specifically set forth
herein.

 

22.  Section Headings.  Section headings used in this Agreement are included for
convenience of reference only and will not affect the meaning of any provision
of this Agreement.

 

24

--------------------------------------------------------------------------------


 

23.  Board Approval.  The Employer represents that the Board (or the
Compensation Committee thereof) has approved the economic terms of this
Agreement.

 

IN WITNESS WHEREOF, this Agreement is entered into as of the date and year first
written above.

 

 

 

 

 

 

SL GREEN REALTY CORP.

 

 

 

 

 

 

By:

/s/ Andrew S. Levine

 

 

 

Name: Andrew S. Levine

 

 

 

Title: Chief Legal Officer, General Counsel

 

 

 

and Executive Vice President

 

 

 

 

 

 

 

 

/s/ Marc Holliday

 

 

 

Marc Holliday

 

 

 

 

25

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Class O LTIP Unit or Option Awards

 

2016 Grant

 

Ten Year Class O LTIP Units or Options

 

1.              Plan:  SL Green Realty Corp. Third Amended and Restated 2005
Stock Option and Incentive Plan or any future equity plan (the “Plan”)

 

2.              Type of Award:  Units in the Partnership that are intended to
qualify as profits interests for federal income tax purposes and be similar to
stock options from an economic perspective (except that the units will provide
for allocations of taxable income and distributions from the date of grant in
amounts per unit approximately equal to 10% of the per share amount of dividends
paid on the Company’s common stock) (“Class O LTIP Units”) or stock options to
purchase shares of the Company’s common stock or equivalent stock appreciation
right (“Options”), as determined by the Compensation Committee of the Board

 

3.              Grant Date:  On or before July 1, 2016, as determined by the
Compensation Committee of the Board (such date, the “Initial Grant Date”)

 

4.              Total Number of Class O LTIP Units or Options:  52,500

 

5.              Mandatory Conversion Date/Expiration: Tenth anniversary of the
date of grant

 

6.              Participation Threshold/Exercise Price: Fair Market Value (as
defined in the Plan) of one share of the Employer’s common stock as of the date
of grant

 

7.              Vesting:  The Class O LTIP Units or Options shall vest on the
first anniversary of the date of grant, if employment continues through such
date

 

Five Year Class O LTIP Units or Options

 

1.              Plan:  The Plan

 

2.              Type of Award:  Class O LTIP Units or Options

 

3.              Grant Date:  The Initial Grant Date

 

4.              Total Number of Class O LTIP Units or Options:  52,500

 

5.              Mandatory Conversion Date/Expiration: Fifth anniversary of the
date of grant

 

6.              Participation Threshold/Exercise Price: Fair Market Value (as
defined in the Plan) of one share of the Employer’s common stock as of the date
of grant

 

7.              Vesting:  The Class O LTIP Units or Options shall vest on the
first anniversary of the date of grant, if employment continues through such
date

 

2017 Grant

 

Ten Year Class O LTIP Units or Options

 

1.              Plan:  The Plan

 

2.              Type of Award:  Class O LTIP Units or Options

 

3.              Grant Date:  The first anniversary of the Initial Grant Date

 

4.              Total Number of Class O LTIP Units or Options:  52,500

 

 

A-1

--------------------------------------------------------------------------------


 

5.              Mandatory Conversion Date/Expiration: Tenth anniversary of the
date of grant

 

6.              Participation Threshold/Exercise Price: Fair Market Value (as
defined in the Plan) of one share of the Employer’s common stock as of the date
of grant

 

7.              Vesting:  The Class O LTIP Units or Options shall vest on the
first anniversary of the date of grant, if employment continues through such
date

 

Five Year Class O LTIP Units or Options

 

1.              Plan:  The Plan

 

2.              Type of Award:  Class O LTIP Units or Options

 

3.              Grant Date:  The first anniversary of the Initial Grant Date

 

4.              Total Number of Class O LTIP Units or Options:  52,500

 

5.              Mandatory Conversion Date/Expiration: Fifth anniversary of the
date of grant

 

6.              Participation Threshold/Exercise Price: Fair Market Value (as
defined in the Plan) of one share of the Employer’s common stock as of the date
of grant

 

7.              Vesting:  The Class O LTIP Units or Options shall vest on the
first anniversary of the date of grant, if employment continues through such
date

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Performance-Based Vesting Equity Awards

 

2017 Initial Grant

 

1.              Plan:  The Plan

 

2.              Type of Award:  LTIP units in SL Green Operating Partnership,
L.P.

 

3.              Grant Date:  On or before January 17, 2017

 

4.              Total Number of Units: 15,396

 

5.              The Special LTIP Unit Sharing Percentage will equal 10% and the
Distribution Participation Date will be the vesting date. To the extent the
aggregate amount of distributions that would have been received on vested LTIP
units from January 18, 2016 through the vesting date (if the Distribution
Participation Date had been the issuance date) exceeds the amount of the Special
LTIP Unit Distribution that Executive becomes entitled to upon such vesting
date, Executive will be entitled to receive a cash payment in such amount on
such vesting date.

 

6.              Vesting:  Subject to acceleration as set forth in the Agreement,
the units may vest on January 17, 2017 (the “Vesting Date”) or January 17, 2018
or January 17, 2019 (a “Subsequent Vesting Date”) as set forth below:

 

(i)                                     If Executive’s employment continues
through the Vesting Date and the Employer achieves either (A) an increase in
funds from operations (“FFO”) on a per share of Common Stock of the Employer
basis at an annualized rate of between 5% and 8% per year, (B) total return to
stockholders (“TRS”) on a per share of Common Stock of the Employer basis at an
annualized rate of between 5% and 8% per year or (C) a percentage total return
to stockholders on each share of Common Stock of the Employer outstanding during
the entire period between the top 50% and top 35% of the constituents of the
MSCI US REIT Index, in each case, during fiscal year 2016, then between 50% and
100% of the units will vest on January 17, 2017, based on linear interpolation
between the performance criteria set forth in this paragraph (using whichever
single performance criterion results in vesting of the greatest number of LTIP
units), as illustrated by the table below:

 

 

 

Performance Achieved

 

LTIP Units Vested

 

Threshold

 

5% FFO or 5% TRS or Top 50%

 

50

%

Target

 

6.5% FFO or 6.5% TRS or Top 42.5%

 

75

%

Maximum

 

8% FFO or 8%TRS or Top 35%

 

100

%

 

(ii)                                  If the performance criteria set forth in
clause (i) above are not achieved with respect to the full number of LTIP units
subject to the award as of January 17, 2017, but would have been achieved at a
level greater than any previously determined level of achievement if the period
for which they were measured had been the period from the beginning of 2016
through the end of a fiscal quarter ending on or after March 31, 2017 and prior
to a Subsequent Vesting Date, then, if and as employment continues through such
Subsequent Vesting Date, the performance criteria will be met at such greater
level of achievement as of such Subsequent Vesting Date and any LTIP units that
have not yet

 

B-1

--------------------------------------------------------------------------------


 

vested but would have vested based on such greater level of achievement shall
vest as of such Subsequent Vesting Date.  Any units subject to performance-based
vesting that have not vested as of the last Subsequent Vesting Date shall be
forfeited.

 

Total return to stockholders shall be calculated based on the average of the
Fair Market Value of one share of Common Stock for the ten (10) trading days at
the beginning and end of such period, plus the per share amount of all dividends
with an ex-dividend date occurring during such period.

 

7.              Change-in-Control: If a Change-in-Control occurs prior to
(a) January 17, 2019 and (b) the vesting of the LTIP units and (c) the
termination of Executive’s employment, then performance-based vesting will be
measured in accordance with the vesting criteria set forth above using the
period from the beginning of 2016 through the date of the Change-in-Control (as
opposed to the period otherwise set forth above), but vesting of the LTIP units
will remain subject to Executive’s continued employment through the later of
January 17, 2017, or the date of such Change-in-Control, subject to acceleration
as set forth in the Agreement. For purposes of measuring FFO performance in the
event of a Change-in-Control, FFO will be measured from the beginning of the
period through the end of the most recently completely quarter prior to the
Change-in-Control for which financial results were publicly released by the
Employer. In the event Executive is terminated without Cause or for Good Reason
in connection with or within 18 months after such a Change-in-Control, all of
the units will vest upon such termination regardless of whether
performance-based vesting had previously occurred.

 

8.              No Sell:  Executive may not sell, assign, transfer, or otherwise
encumber or dispose of LTIP units until the earlier of (i) the date that is two
years after such shares/units vested, (ii) the termination of Executive’s
employment or (iii) a Change-in-Control.

 

2017 Annual Grant

 

1.              Plan:  The Plan

 

2.              Type of Award:  LTIP units in SL Green Operating Partnership,
L.P.

 

3.              Grant Date:  On or before January 17, 2017

 

4.              Total Number of Units: 61,584

 

5.              The Special LTIP Unit Sharing Percentage will equal 10% and the
Distribution Participation Date will be the vesting date. To the extent the
aggregate amount of distributions that would have been received on vested LTIP
units from January 18, 2016 through the vesting date (if the Distribution
Participation Date had been the issuance date) exceeds the amount of the Special
LTIP Unit Distribution that Executive becomes entitled to upon such vesting
date, Executive will be entitled to receive a cash payment in such amount on
such vesting date.

 

6.              Vesting:  Subject to acceleration as set forth in the Agreement,
the units may vest on January 17, 2017 (the “Vesting Date”) or January 17, 2018
or January 17, 2019 (a “Subsequent Vesting Date”) as set forth below:

 

(i)                                     If Executive’s employment continues
through the Vesting Date and the Employer achieves either (A) an increase in
funds from operations (“FFO”) on a per share of Common Stock of the Employer
basis at an annualized rate of between 5% and 8% per year, (B) total return to
stockholders (“TRS”) on a per share of Common Stock of the Employer basis at an
annualized rate of between 5% and 8% per year or (C) a percentage total return
to stockholders on each share of Common Stock of the Employer outstanding during
the entire period between the top 50% and top 35% of the constituents of the
MSCI US REIT Index, in each case, during fiscal year 2016, then between 50% and

 

B-2

--------------------------------------------------------------------------------


 

100% of the units will vest on January 17, 2017, based on linear interpolation
between the performance criteria set forth in this paragraph (using whichever
single performance criterion results in vesting of the greatest number of LTIP
units), as illustrated by the table below:

 

 

 

Performance Achieved

 

LTIP Units Vested

 

Threshold

 

5% FFO or 5% TRS or Top 50%

 

50

%

Target

 

6.5% FFO or 6.5% TRS or Top 42.5%

 

75

%

Maximum

 

8% FFO or 8%TRS or Top 35%

 

100

%

 

(ii)                                  If the performance criteria set forth in
clause (i) above are not achieved with respect to the full number of LTIP units
subject to the award as of January 17, 2017, but would have been achieved at a
level greater than any previously determined level of achievement if the period
for which they were measured had been the period from the beginning of 2016
through the end of a fiscal quarter ending on or after March 31, 2017 and prior
to a Subsequent Vesting Date, then, if and as employment continues through such
Subsequent Vesting Date, the performance criteria will be met at such greater
level of achievement as of such Subsequent Vesting Date and any LTIP units that
have not yet vested but would have vested based on such greater level of
achievement shall vest as of such Subsequent Vesting Date.  Any units subject to
performance-based vesting that have not vested as of the last Subsequent Vesting
Date shall be forfeited.

 

Total return to stockholders shall be calculated based on the average of the
Fair Market Value of one share of Common Stock for the ten (10) trading days at
the beginning and end of such period, plus the per share amount of all dividends
with an ex-dividend date occurring during such period.

 

7.              Change-in-Control: If a Change-in-Control occurs prior to
(a) January 17, 2019 and (b) the vesting of the LTIP units and (c) the
termination of Executive’s employment, then performance-based vesting will be
measured in accordance with the vesting criteria set forth above using the
period from the beginning of 2016 through the date of the Change-in-Control (as
opposed to the period otherwise set forth above), but vesting of the LTIP units
will remain subject to Executive’s continued employment through the later of
January 17, 2017, or the date of such Change-in-Control, subject to acceleration
as set forth in the Agreement. For purposes of measuring FFO performance in the
event of a Change-in-Control, FFO will be measured from the beginning of the
period through the end of the most recently completely quarter prior to the
Change-in-Control for which financial results were publicly released by the
Employer. In the event Executive is terminated without Cause or for Good Reason
in connection with or within 18 months after such a Change-in-Control, all of
the units will vest upon such termination regardless of whether
performance-based vesting had previously occurred.

 

No Sell:  Executive may not sell, assign, transfer, or otherwise encumber or
dispose of LTIP units until the earlier of (i) the date that is two years after
such shares/units vested, (ii) the termination of Executive’s employment or
(iii) a Change-in-Control.

 

2018 Grant

 

1.              Plan:  The Plan

 

2.              Type of Award:  LTIP units in SL Green Operating Partnership,
L.P.

 

3.              Grant Date:  On or before January 17, 2018

 

B-3

--------------------------------------------------------------------------------


 

4.              Total Number of Units:  61,584

 

5.              The Special LTIP Unit Sharing Percentage will equal 10% and the
Distribution Participation Date will be the vesting date. To the extent the
aggregate amount of distributions that would have been received on vested LTIP
units from January 18, 2016 through the vesting date (if the Distribution
Participation Date had been the issuance date) exceeds the amount of the Special
LTIP Unit Distribution that Executive becomes entitled to upon such vesting
date, Executive will be entitled to receive a cash payment in such amount on
such vesting date.

 

6.              Vesting:  Subject to acceleration as set forth in the Agreement,
the units may vest on January 17, 2018 (the “Vesting Date”) or January 17, 2019
(a “Subsequent Vesting Date”) as set forth below:

 

(i)                                     If Executive’s employment continues
through the Vesting Date and the Employer achieves either (A) an increase in FFO
on a per share of Common Stock of the Employer basis at an annualized rate of
between 5% and 8% per year, (B) TRS on a per share of Common Stock of the
Employer basis at an annualized rate of between 5% and 8% per year or (C) a
percentage total return to stockholders on each share of Common Stock of the
Employer outstanding during the entire period between the top 50% and top 35% of
the constituents of the MSCI US REIT Index, in each case, during fiscal year
2017 or during the period from the beginning of fiscal year 2016 through the end
of fiscal year 2017, then between 50% and 100% of the units will vest on
January 17, 2018, based on linear interpolation between the performance criteria
set forth in this paragraph (using whichever single performance criterion
results in vesting of the greatest number of LTIP units), as illustrated by the
table below:

 

 

 

Performance Achieved

 

LTIP Units Vested

 

Threshold

 

5% FFO or 5% TRS or Top 50%

 

50

%

Target

 

6.5% FFO or 6.5% TRS or Top 42.5%

 

75

%

Maximum

 

8% FFO or 8%TRS or Top 35%

 

100

%

 

(ii)                                  If the performance criteria set forth in
clause (i) above are not achieved with respect to the full number of LTIP units
subject to the award as of January 17, 2018, but would have been achieved at a
level greater than any previously determined level of achievement if the period
for which they were measured had been the period from the beginning of 2016
through the end of a fiscal quarter ending on or after March 31, 2018 and prior
to a Subsequent Vesting Date, then, if and as employment continues through such
Subsequent Vesting Date, the performance criteria will be met at such greater
level of achievement as of such Subsequent Vesting Date and any LTIP units that
have not yet vested but would have vested based on such greater level of
achievement shall vest as of such Subsequent Vesting Date.  Any units subject to
performance-based vesting that have not vested as of the last Subsequent Vesting
Date shall be forfeited.

 

Total return to stockholders shall be calculated based on the average of the
Fair Market Value of one share of Common Stock for the ten (10) trading days at
the beginning and end of such period, plus the per share amount of all dividends
with an ex-dividend date occurring during such period.

 

7.              Change-in-Control: If a Change-in-Control occurs prior to
(a) January 17, 2019 and (b) the vesting of the LTIP units and (c) the
termination of Executive’s employment, then performance-based vesting will be
measured in accordance with the vesting criteria set forth above using the
period from the beginning of 2016 or 2017, as applicable, through the date of
the Change-in-Control (as opposed to

 

B-4

--------------------------------------------------------------------------------


 

the period otherwise set forth above), but vesting of the LTIP units will remain
subject to Executive’s continued employment through the later of January 17,
2018, or the date of such Change-in-Control, subject to acceleration as set
forth in the Agreement. For purposes of measuring FFO performance in the event
of a Change-in-Control, FFO will be measured from the beginning of the period
through the end of the most recently completely quarter prior to the
Change-in-Control for which financial results were publicly released by the
Employer. In the event Executive is terminated without Cause or for Good Reason
in connection with or within 18 months after such a Change-in-Control, all of
the units will vest upon such termination regardless of whether
performance-based vesting had previously occurred.

 

8.              No Sell:  Executive may not sell, assign, transfer, or otherwise
encumber or dispose of LTIP units until the earlier of (i) the date that is two
years after such shares/units vested, (ii) the termination of Executive’s
employment or (iii) a Change-in-Control.

 

2019 Grant

 

1.              Plan:  The Plan

 

2.              Type of Award:  LTIP units in SL Green Operating Partnership,
L.P.

 

3.              Grant Date:  On or before January 17, 2019

 

4.              Total Number of Units:  61,584

 

5.              The Special LTIP Unit Sharing Percentage will equal 10% and the
Distribution Participation Date will be the vesting date. To the extent the
aggregate amount of distributions that would have been received on vested LTIP
units from January 18, 2016 through the vesting date (if the Distribution
Participation Date had been the issuance date) exceeds the amount of the Special
LTIP Unit Distribution that Executive becomes entitled to upon such vesting
date, Executive will be entitled to receive a cash payment in such amount on
such vesting date.

 

6.              Vesting:  Subject to acceleration as set forth in the Agreement,
the units may vest on January 17, 2019 (the “Vesting Date”) as set forth below:

 

(i)                                     If Executive’s employment continues
through the Vesting Date and the Employer achieves either (A) an increase in FFO
on a per share of Common Stock of the Employer basis at an annualized rate of
between 5% and 8% per year, (B) TRS on a per share of Common Stock of the
Employer basis at an annualized rate of between 5% and 8% per year or (C) a
percentage total return to stockholders on each share of Common Stock of the
Employer outstanding during the entire period between the top 50% and top 35% of
the constituents of the MSCI US REIT Index, in each case, during fiscal year
2018 or during the period from the beginning of fiscal year 2016 through the end
of fiscal year 2018, then between 50% and 100% of the units will vest on
January 17, 2019, based on linear interpolation between the performance criteria
set forth in this paragraph (using whichever single performance criterion
results in vesting of the greatest number of LTIP units), as illustrated by the
table below:

 

 

 

Performance Achieved

 

LTIP Units Vested

 

Threshold

 

5% FFO or 5% TRS or Top 50%

 

50

%

Target

 

6.5% FFO or 6.5% TRS or Top 42.5%

 

75

%

Maximum

 

8% FFO or 8%TRS or Top 35%

 

100

%

 

B-5

--------------------------------------------------------------------------------


 

(ii)                                  Any units that have not vested as of the
Vesting Date shall be forfeited.

 

Total return to stockholders shall be calculated based on the average of the
Fair Market Value of one share of Common Stock for the ten (10) trading days at
the beginning and end of such period, plus the per share amount of all dividends
with an ex-dividend date occurring during such period.

 

7.              Change-in-Control: If a Change-in-Control occurs prior to
(a) January 17, 2019 and (b) the vesting of the LTIP units and (c) the
termination of Executive’s employment, then performance-based vesting will be
measured in accordance with the vesting criteria set forth above using the
period from the beginning of 2016 or 2018, as applicable, through the date of
the Change-in-Control (as opposed to the period otherwise set forth above), but
vesting of the LTIP units will remain subject to Executive’s continued
employment through the later of January 17, 2019, or the date of such
Change-in-Control, subject to acceleration as set forth in the Agreement. For
purposes of measuring FFO performance in the event of a Change-in-Control, FFO
will be measured from the beginning of the period through the end of the most
recently completely quarter prior to the Change-in-Control for which financial
results were publicly released by the Employer. In the event Executive is
terminated without Cause or for Good Reason in connection with or within 18
months after such a Change-in-Control, all of the units will vest upon such
termination regardless of whether performance-based vesting had previously
occurred.

 

8.              No Sell:  Executive may not sell, assign, transfer, or otherwise
encumber or dispose of LTIP units until the earlier of (i) the date that is two
years after such shares/units vested, (ii) the termination of Executive’s
employment or (iii) a Change-in-Control.

 

B-6

--------------------------------------------------------------------------------


 

EXHIBIT C

 

DEFERRED COMPENSATION AGREEMENT (2016)

 

C-1

--------------------------------------------------------------------------------